TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00451-CV



                               Angela Brooks-Brown, Appellant

                                                 v.

                           USAA Texas Lloyd’s Company, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 272,693-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING




                            MEMORANDUM OPINION


               Appellant Angela Brooks-Brown sued her homeowner’s insurer, USAA Texas

Lloyd’s Company (USAA), in connection with her claims for fire and hail loss at her property in

Bell County. In part, Brooks-Brown contended that USAA’s payment for loss was insufficient, and

she demanded an appraisal of the claims. After the parties’ respective appraisers failed to agree on

the scope and amount of loss, USAA filed a motion to have an umpire appointed for the appraisal

of the claims. USAA also filed an application for temporary injunction, asking the court to enjoin

Brooks-Brown from proceeding in a subsequent suit filed by Brooks-Brown in Jefferson County.1

The trial court granted USAA’s motion for an umpire and entered a temporary injunction requiring

that the umpire’s appraisal be completed within 30 days. The temporary injunction also enjoined



       1
         According to the parties, Brooks-Brown filed a second petition in Jefferson County, Texas,
asking that trial court to appoint an umpire in the appraisal.
Brooks-Brown from proceeding in her lawsuit in Jefferson County or pursuing the appointment of

an umpire in any other court until “the insurance appraisal at issue has been completed” and the

“[c]ourt has received [a] joint report informing it of such.”

               Brooks-Brown subsequently filed this interlocutory appeal, seeking to challenge

the trial court’s temporary injunction. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). USAA has

now filed a motion to dismiss the appeal as moot because the appraisal has been completed and

payment has been tendered. Further, USAA explains that the parties have submitted a joint status

report to the trial court, notifying the court that “the appraisal proceeding has been completed and

therefore the injunction expire[d] by its own terms.”

               The mootness doctrine dictates that courts avoid rendering advisory opinions by only

deciding cases that present a “live” controversy at the time of the decision. Texas Health Care Info.

Council v. Seton Health Plan, 94 S.W.3d 841, 846 (Tex. App.—Austin 2002, pet. denied). “A case

becomes moot when: (1) it appears that one seeks to obtain a judgment on some controversy, when

in reality none exists; or (2) when one seeks a judgment on some matter which, when rendered

for any reason, cannot have any practical legal effect on a then-existing controversy.” Id. The

temporary injunction at issue in this case expired by its own terms when the appraisal was completed

and the trial court was notified of the appraisal status. As a result, the controversy underlying this

appeal—whether the grant of the injunction was proper—has become moot. See National Collegiate

Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (when injunction becomes inoperative due to

passage of time, issue of its validity becomes moot); see also Bertram v. Bistrup, No. 03-05-00333-




                                                  2
CV, 2009 WL 1099249, at *7 (Tex. App.—Austin Apr. 22, 2009, no pet.) (mem. op.) (concluding

that appeal of injunction had become moot when challenged portion expired by its own terms).

                Brooks-Brown has filed a response to USAA’s motion to dismiss. In her response,

Brooks-Brown does not dispute that the terms of temporary injunction have been satisfied and that

the injunction expired by its own terms. Instead, Brooks-Brown argues that even if her claims

on appeal are moot, they fall under the “capable of repetition, yet evading review” exception to

the mootness doctrine. Specifically, Brook-Brown argues (1) that “this appeal was of such short

duration that it could not be reviewed before the appeal became moot” and (2) that there are other

cases pending which “involve[] policies that contain appraisal language that is identical to the

appraisal language contained in the policy at issue in this appeal” and in those cases counsel intends

to ask courts located outside of the counties in which those properties are located to appoint umpires

for appraisal proceedings.

                The “capable of repetition, yet evading review” exception applies only in rare

circumstances. Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). “To invoke the exception, a

plaintiff must prove that: (1) the challenged action was too short in duration to be litigated fully before

the action ceased or expired; and (2) a reasonable expectation exists that the same complaining

party will be subjected to the same action again.” Id. That is, there must be a “demonstrated

probability” that the same controversy will recur. Coburn v. Moreland, 433 S.W.3d 809, 825-26

(Tex. App.—Austin 2014, no pet.). Assuming without deciding that the challenged temporary

injunction was too short in duration to be fully litigated, we conclude that Brooks-Brown has failed




                                                    3
to demonstrate any probability that she personally—as opposed to plaintiffs in other unidentified

lawsuits—will be subjected to the same restrictions in the future.

               Because there is no live controversy between the parties concerning the validity

of the temporary injunction, and because the “capable of repetition, yet evading review” exception

does not apply, we conclude that the appeal is moot. Consequently, we grant USAA’s motion and

dismiss the appeal for want of jurisdiction.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: November 17, 2015




                                                  4